
	
		II
		109th CONGRESS
		2d Session
		S. 3933
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2006
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the generalized system of
		  preferences.
	
	
		1.Extension of generalized
			 system of preferences
			(a)In
			 GeneralSection 505 of the
			 Trade Act of 1974 (19 U.S. C. 2465) is amended by striking December 31,
			 2006 and inserting December 31, 2009.
			(b)Factor
			 affecting country designationIn addition to the factors
			 affecting a country's designation as a beneficiary developing country listed
			 under section 502(c) of the Trade Act of 1974 and the factors affecting the
			 designation of a country as a beneficiary sub-Saharan African country under
			 section 506A of such Act, the President may take into account the country's
			 position and level of cooperation with the United States in multilateral trade
			 negotiations.
			(c)Effective
			 dateThe provisions of this section shall take effect on the date
			 that is 15 days after the date of the enactment of this Act.
			
